OPINION — AG — UNDER THE AUTHORITY OF STATE OF OKLAHOMA EX REL. MAC Q. WILLIAMSON V. HARRELL E. GARRISON ET AL.,363 P.2d 285, A TRUST AGREEMENT, SUCH AS THE MUSKOGEE SEQUOYAH COUNTY WATER AUTHORITY, WHEREIN THE BENEFICIAL INTEREST OF THE SOLE BENEFICIARY, STATE OF OKLAHOMA, WAS ACCEPTED BY YOU AS GOVERNOR ON MAY 27, 1963, MAY BE CREATED FOR THE FURTHERANCE, OR THE PROVIDING OF FUNDS FOR THE FURTHERANCE, OF ANY PUBLIC FUNCTION WHICH THE GOVERNMENTAL ENTITY MIGHT BE AUTHORIZED BY LAW TO PERFORM AND THE FACT THAT SUCH FUNCTION HAD NOT BEEN AUTHORIZED TO THE BENEFICIARY AT THE TIME OF CREATION OF THE TRUST DOES NOT IMPAIR ITS VALIDITY. CITE: ARTICLE II, ARTICLE VI, ARTICLE VI, SECTION 18, ARTICLE II, SECTION 31 (LEE COOK)